Citation Nr: 0735783	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-24 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left lower 
extremity disability.

3.  Entitlement to service connection for lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from February 1963 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's in-service right knee injury and lumbar 
spine disorder were acute and transitory, and continuing 
disabilities were not then present.  There is no competent 
evidence which shows that osteoarthritis of the right knee 
was manifested to a compensable degree within one year 
following his separation from service, or that any current 
osteoarthritis of the right knee or lumbar strain with muscle 
spasm is related to his service.

2.  The veteran has not presented competent medical evidence 
of a current left lower extremity disorder.  


CONCLUSIONS OF LAW

1.  The veteran's right knee osteoarthritis was not incurred 
in or aggravated by active service, nor may incurrence in 
service be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The veteran is not shown to have a left lower extremity 
disorder, which was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The veteran's lumbar spine disorder was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Right knee arthritis & Lower back disorder

The veteran asserts that his right knee arthritis and lumbar 
spine disorder had their onset during military service.  
Because both claims involve similar issues and evidence, and 
as similar legal principles apply, the Board will address 
them in a common discussion.  

With the above criteria in mind, service medical records 
(SMRs) show that in October 1966 the veteran was treated for 
severe sprain of the right knee while playing football.  On 
examination the right knee was swollen with superficial 
contusions.  X-rays of the right knee were normal.  The 
episode was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, 
evaluation or treatment.  At separation in 1968 clinical 
evaluation of all major body systems, to include the lower 
extremities was within normal limits.  Although given the 
opportunity to identify any history or symptoms associated 
with the in-service right knee injury, the veteran reported 
no pertinent complaints at that time and specifically denied 
arthritis, rheumatism or trick/locked knee.  Consequently, 
the SMRs do not affirmatively establish that a right knee 
disability had its onset during military service.  

Regarding the lumbar spine, the SMRs show that in June 1964 
the veteran was treated for complaints of low back pain with 
bending.  The examiner noted no significant abnormality.  In 
June 1966, he was treated for another episode of low back 
pain.  X-rays of the lumbar spine at that time were within 
normal limits.  Both episodes were apparently acute and 
transitory in nature and resolved with treatment, as there 
were no significant findings reported and no evidence of 
additional follow-up evaluation at service discharge which 
would provide a basis for current diagnoses of chronic back 
disorder.  Clinical evaluation was normal with no evidence of 
physical abnormality or complaints.  Although the veteran was 
given the opportunity to identify any history or symptoms 
associated with in-service back pain, he reported no 
pertinent complaints at that time.  As a result, the SMRs do 
not show evidence of a chronic disease process.  See Clyburn 
v. West, 12 Vet. App. 296, 301 (1999).  

Rather, the medical evidence tends to establish that the 
veteran developed a right knee disability and lumbar strain 
with muscle spasms after his separation from military 
service.  The first post-service evidence of right knee 
complaints is in 2002 and at the time the veteran reported an 
initial right knee injury during service.  The first time the 
veteran received treatment for lower back pain was in 1991 
and, the first time he was diagnosed with a lumbar strain 
with muscle spasms was in 1992.  More importantly, at that 
time in 1992, it was noted that the veteran had lifted a box 
at work the day before.  The veteran also received treatment 
for an abscess of the lower back in 2004.  The aforementioned 
dates leave a significant gap between service separation and 
the initial confirmation of the veteran's disabilities, with 
no clinical support for continued manifestations or symptoms.  
Evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Diagnoses of gout and osteoarthritis 
of the right knee as well as lumbar strain of the lower back 
are of record; however, no medical expert opinion of record 
has suggested that the veteran's right knee osteoarthritis 
and/or gout first began during military service, or within a 
year thereafter.  Nor has any medical expert related the 
veteran's lumbar strain with muscle spasm to service or any 
event of service.  See Hickson, supra.  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medicine or science, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (holding that a lay 
witness can provide an "eye-witness" account of visible 
symptoms, but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury.).  No additional post-service medical records that 
discuss the etiology of the veteran's right knee 
osteoarthritis or lumbar strain with muscle spasms have been 
obtained and associated with the claims folder.  Thus, the 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim.  

Left lower extremity 

The veteran also maintains that left lower extremity had its 
onset during military service.  The Board finds however that 
the primary impediment to a grant of service connection for 
this claimed disability is the absence of medical evidence of 
current diagnosis.  

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court of Appeals for Veterans 
Claims (Court) has noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

In this case SMRs are entirely negative for complaints, 
findings or diagnosis pertaining to the left lower extremity.  
As a result, the SMRs do not show evidence of a chronic 
disease process.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999).  Likewise the post-service medical records contain no 
current diagnosis of left lower extremity diseases or 
conditions.  

While the Board does not dispute that the veteran may 
experience various symptomatology, there is no objective 
clinical confirmation that he suffers from actual disability.  
See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  His current 
complaints made during outpatient evaluations were not 
substantiated by the objective findings, which essentially 
showed no current evidence of a left lower extremity 
disability.  The veteran has not brought forth any medical 
evidence that would either refute the evidence of record and 
a layman such as the veteran is not competent to offer a 
medical opinion.  See Espiritu supra.  Accordingly, his 
opinion and theories about his disorders do not constitute 
competent medical evidence in support of his claims, and thus 
carry little probative weight.

Conclusion

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his claims; however, 
given the facts of this case a VA examination is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Despite a history of treatment for a right knee injury and 
low back pain during service, the veteran was not diagnosed 
as having any chronic disability.  In light of the fact that 
he continued to serve until his discharge in 1968 without any 
further complaints or treatment, it is evident that his 
symptoms resolved in service.  With respect to the lumbar 
spine and the right knee disabilities there is no evidence of 
a disability for 23 years and 34 years, respectively, 
following his separation from service in 1968 which leaves a 
significant gap between service and the initial complaints 
with no showing of any continuity of pertinent symptoms which 
would suggest a link to service.  Regarding the claimed lower 
left leg disability, no diagnosis is of record.  For these 
reasons the Board finds that a medical opinion is not 
necessary to decide the claim, in that any such opinion could 
not establish the existence of the claimed service 
incurrence.  Because the evidence of record is sufficient to 
make a decision on the claim, VA is not required to provide 
the veteran with a medical examination absent a showing by 
the veteran of a current disability and an indication of a 
causal connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters January 2003 and October 2004, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The letters informed him that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send any other 
medical records supporting his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left lower extremity 
disability is denied.

Entitlement to service connection for lumbar spine disability 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


